Citation Nr: 1613149	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include as secondary to depression and PTSD or erectile dysfunction.

2.  Entitlement to a disability evaluation in excess of 30 percent for depression prior to March 13, 2009.

3.  Entitlement to a disability evaluation in excess of 50 percent for depression and posttraumatic stress disorder (PTSD) since March 13, 2009.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and alcoholism.

6.  Entitlement to service connection for sleep apnea, to include as secondary to depression and PTSD.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In its July 2014 decision, the Board denied, in part, the issues of entitlement to service connection for alcoholism, to include as secondary to depression and PTSD or erectile dysfunction, entitlement to a disability evaluation in excess of 30 percent for depression prior to March 13, 2009, entitlement to a disability evaluation in excess of 50 percent for depression and PTSD since March 13, 2009, and entitlement to TDIU.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) in September 2014.  In a Memorandum Decision of August 2015, the Court, in part, set aside the issues noted above and remanded the matters to the Board.  These issues are once again before the Board for appellate consideration.

While the issues above were pending at the Court, the Veteran and his representative submitted a claim for service connection for alcoholism, to include as secondary to PTSD to the RO.  The RO denied the claim in an August 2015 rating decision, noting that new and material evidence had not been found to reopen the claim which had been denied in the Board's July 2014 decision.  The Veteran submitted a timely substantive appeal.  As noted above, however, this claim was appealed to the Court in September 2014.  Therefore, the Board finds that the August 2015 rating decision is not final as the issue of service connection for alcoholism was pending at the Court.  As such, the service connection for alcoholism, to include as secondary to depression and PTSD or erectile dysfunction claim will be remanded in compliance with the instructions of the Court's Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Memorandum Decision, further action is needed in connection with the claims for entitlement to service connection for alcoholism, to include as secondary to depression and PTSD or erectile dysfunction; entitlement to a disability evaluation in excess of 30 percent for depression prior to March 13, 2009; entitlement to a disability evaluation in excess of 50 percent for depression and PTSD since March 13, 2009; and entitlement to TDIU.  Specifically, the Memorandum Decision noted that a May 2012 VA examination report reflected that PTSD did not cause the Veteran's alcoholism, but that the VA examiner did not address whether the Veteran's PTSD aggravated his alcoholism.  Thus, the issue was remanded back to the Board.

The Court also found that the issues for an increased rating for the Veteran's service-connected depression and PTSD and the issue for TDIU were inextricably intertwined and warranted remand in light of the pending service connection claim for alcoholism.  

As such, the Board finds that a new VA examination is needed to fully resolve this matter.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A new examination to determine whether there is a direct or secondary nexus between the Veteran's claimed alcoholism disability, his active duty service, and his service-connected depression and PTSD and erectile dysfunction disability should be obtained on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Next, the Board's remand for service connection for alcoholism may have an impact on the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and alcoholism.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that this claim is inextricably intertwined with the Veteran's claim for service connection for alcoholism.  A final decision by the Board on this issue would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  Therefore, the Board must defer adjudication at this time.

On review of the evidence of record for the issue of service connection for sleep apnea, to include as secondary to depression and PTSD, the Board finds that the November 2015 VA examination report and February 2016 VA medical opinion did not provide an opinion regarding the likelihood of a relationship between the Veteran's active duty service and his current sleep apnea.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand is required to accord the Veteran a new examination that adequately addresses the etiology of his claimed sleep apnea because the prior examination reports are not wholly sufficient for deciding the claim.  
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a 38 C.F.R. § 3.159(b) letter informing him of the requirements for establishing entitlement to service connection, with reference to 38 C.F.R. § 3.310 regarding secondary service connection, and TDIU and request that he provide additional information about relevant evidence not yet obtained. 

2.  Thereafter, schedule the Veteran for a VA mental health examination by an appropriate medical professional to determine the extent the Veteran's service-connected depression and PTSD has on his claimed alcoholism.  The entire electronic claims file must be reviewed by the examiner. 

As to PTSD and depression, the examiner must render a multi-axial diagnosis, describe all subjective complaints and objective symptoms, and describe the effect of the mental health diagnoses on the ability to secure and follow a substantially gainful occupation.

The examiner is asked to specifically address the following questions:  

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified alcoholism was caused by the Veteran's service-connected depression and PTSD and erectile dysfunction?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified alcoholism was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected depression and PTSD and erectile dysfunction?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's alcoholism prior to aggravation by the service-connected depression and PTSD and erectile dysfunction.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions.

3.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional to determine the nature and etiology of any sleep apnea found to be present.  The entire electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner is asked to address the following:

a.  Specifically identify whether any sleep impairment is a symptom of the Veteran's service-connected depression and PTSD.

b.  Then, address whether it at least as likely as not (50 percent or greater probability) that any currently identified sleep apnea disability had its onset during, or is otherwise related to, the Veteran's active service?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified sleep apnea disability was caused by the Veteran's service-connected depression and PTSD?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently identified sleep apnea disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected depression and PTSD?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's sleep apnea disability prior to aggravation by the service-connected depression and PTSD.

In providing this opinion, the examiner must address the articles submitted by the Veteran suggesting a relationship between sleep apnea and PTSD.  The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions.

4.  Finally, readjudicate the appeal, to include entitlement for TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


